department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date te_ge eo uil date date redaction legend taxpayer_identification_number x organization d date person to contact identification_number contact telephone number dear ----------------- this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons x fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club's facilities or services by the general_public as a result of a recent audit of your organization's activities and form_990 for the period ended date it was determined that your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective d you have executed the form 6018-a agreeing to this revocation you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after d you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the 15th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter r c johnson director eo examinations sincerely yours o c m 886a name of taxpayer - ' ' - w - a f t m y - t a d r m w tion of ianu e schchjc no or x b i i t ydperiod endsd - r - the m was granted exemption as a c social_club p e r the service's master_file ruling the organization did date exemption was granted december not have a copy of their determination_letter they are incorporated with the state of and f i l e a biannual report - organization sent j memorandum co the service dated january uetory of msmcioa o f th o a d x a t i o n e wau enclosuree l e t t a r dated zanuary omanizatinn asked for clarification concerning liability of the vnposea oy seerction of the interaal revenue code for collection nnd payment of tax on dueu a d initiation raea vhich tbe - rn-r annndance stated that a aroup of individual8 livinw in and were iptereuted i n building a golf cauree which near they v i l l make available to the public organization after a neighboring goli course p - - i tofit-type corparation formed unua he me of organizetiom waa originally share9 of etock of a par_value of dollar_figure each in chio cozpu ation planned t o pattern its w_i l l be sold t o raise fundle t o purchaae lbnd and canotrucc thnreon a golf couree necesearry buildings and ocher recreational facilitates tho corporation will be the sole owner and oparator of the golf cowee and ocher recreational taci liriee and w_i l l charge permit fees f o r the uee a t the golf courea and ocher f a c i l i t i e s the stockboldere acting thzough their direccore and officezs will have the eola control of them operattione including che amunto t o be charged as garrpit fees he permite v i l l be aold co anyone whether an owner of stock i n the oorporarion or not md w_i l l be sold to a l l parsons ht the em e price in other words thoee owning ahrrcca of etock i n the corporation w_i l l pay the aame ' a u n t for a permit as will a person who doao oot own stock prior to the seruice'n datermination that wae a basad an wae the i n f o r m t i o n s u b i t t e d t o the s a r v q m i t was mdicated that thc organized under laws of the state of for the purpose ol operatxng polf goureee swimming pools tennia courca children's playgrounds and f a c i l i t i e s for a l l othu cypeo of lawful recreatiomal a c l v i t i e e i n che'state of and to engage in all eemicee including che aervinq of food and beveragsi necessary for the operation and nwaagemant of auch golf coureee s w h l n g poole t w_i a courte glaygroundrr and 0th- recreational f a c l l i t i e e the bylaw provided for the fixing by rhe board_of d i r s c t o r of pennit fees t o be charped any family or persoh desiring the uee of f a c i l i r i a e fri a m e - b y a i r d a y o r yaarly basis the arciclea of i n c o w r a t i o n prwifle that the casital stock of the corporation shhll be dollar_figure shnrca of common_stock with a par_value a f q p k conaiating of ahare any perron desirfw to purchsse etock in the corporation may do ao homarer the bylaws clearly stated that ovnerehip of stock should nwcr have a reguirement i n connection with the purchaee of one-by six-day o r yearly p a d r e t o use che club's f a c i l i t i e s it also provided i n the bylaws that the board_of directore may refuse that each permit iseued ahall be considered a licenso wich a scatemont t o char elfoct on each permit ' form1 m name nf tamrvcr rwmmdibr cp wkudb- airr ' ' e w n of i q yt r pcrjod ended d a c d doeo nat qufilify ae a aocial athletic or it vat m the basie of that tnformation furnieh-4 and i n c l u d d on the it m e originally serulcele correepord-ce t o concluded that thm egorting club or organization within cbe meaning of seccion of the code and that the antounce paid to the klub ae daily weekly or yearly feea are not eubjear to tha tax imgood by erction b241 a of the code furthermore the 6-ica ehare of atock in the corporation is not a ref ranent a social acblatie or eaorting club or oiganization the mount paid for such ecock is not eubject to the tax on initiation fa- impoeed by oecrion a of the code eancluded that eince the purchaae of a fnr membarehip in the latter further atated chat those oming permit6 would havm no mica in the a f f a i r s of the corporation or the golf courae or other facilitiee unlces t h q o m a share or sharoe'of 6cock in the corporation furthennore your letter etated you wished an opinion on the following cpaationrr subject_to the taw imgesed by sec_4241 of the internal_revenue_code will the emout paid for sharer of stock in this corporation be will the pennit fam be subject co the tax lrrgoeed by settian enrphaeie w a s addrd chat thie w o u l d not be a elub in the ordhary e q s e of the rocd ovm though the word club appears i n the luae o f the coqaoratiotr there vaa going to bs po gmernber5 n o membership feea no iniei tioa or irririarion feea and no dues e a - l i -i -- a-- -l- q - a t d n -e ar as meat to the o r e o n d e n c a wae a follow-up t o a tglephoae conversation relative to the wplication of club duan tax to aununtn paid for the u r - - - e of stock in a golf and country club organization ba bebalf of were formed eepaxate and a p w t from the club proper for the purpoae of purcharing real eecace on which t h m club nouee and a golf oaurse wsra to be built whether the stock eold to numbera of much corporation vould be conatrued am fsae subjacc co the tax i m e s b by ssction of tho code you heked if a corgoratian tha service concluded that it wae irmnatsrial vhathar che amlicant has any hope or 4xpactaclon of a return of hie payment upon reeignazion death or other cir circu itanrea nor i o it material to which he pays the money is the purchase of s shore ot stock in a land-holding corporation is a nsceaeary precedent to mubarehip in che club the amaunt paid for tho share of atock is an initiaticm fee question it was detemined t b c if a separate_entity in anewsr to oomqletely diwrcad froa the club orgsnieation gurchaees real_estate and leaaae it co tho club pmper under certain circumatuncss such action would be accqatabls howwtw prior to the foxmation of the land- holdiw corporation snd the club organization am separate entities it wae suggerrced that a emglete etateetent of the plans and intent of the graupe be eubmltted for cnnsmeration to our national offica rulings' and determisarione porm a r r d k t m m m y - h d c m r h_r i c e page -- omi886a n- f t u a z q w u m d - p u n d c n i s explanah of items - scbcduic no or e a i yur sriod u d c d was exenwt under sol c on or near decetnber there were no caveats found since a copy of the original it is apparent from the later information submitted the service -il- that -- - determination_letter was not available for review today - - - -- - organization comprised of approximately members stock membership of dollar_figure is still required by all new members ogerates as a membership has a clubhouse that is omrated by a full-time person who hires additional staff as needed for banquets or special'events for both members and nonmembers a groshop manager r u s the proshog and collecte all income from proshog and on the greens including dues f rcan membership and green fees paid for tournaments cart rentals ate upan the form_990 exnminaklon of period ending discovered that the women's auxiliary had provided cash wagee t o individuals working in the clubhowe that included both supplemental wage8 to individuals already on form_w-2 as well as and unreported wages t o others were not aware o f this thus paymeats to cleaning pesson and few other individuals should have received informetion returns fonns w-2 membership for usage of club during - - originally included a8 wages on forme w-2 in addition select emplc ---0 -neived amounts were not bookkeeper and manager free family i it was tournaments were held annually prizes w e r e paid in for wlnners in one particular tournamant whom were vhole- in-one recipients the prize amounts should have been reported on informarion returns p o r n 1099-hisc for both and and has filed and paid income taxes on forms 990-t unrelated lsinesa income the organization has exceeded the limdtations pertaining co gross_receipts from nonnrembers and investment_income form_8868 application_for extension of time to f i l e an exempt_organization r e t r m was requested for the form 990-t through august w a reeult of this examination the 3s-percentage rule was axplained to your organization whiah agglies to a 501tc social_club revproc_71_17 m a provided for additional record keeping requirements also has indicated their desire to revoke their exempt status as a s o l c aocial club and become a corporate for- profit entity subject_to tax furthermore be bothered by the nebulous reaordkeeging requirements segregating membership income from nonmembership income as illustrated in r e v rroc w r r - sec_1 c -1 states that the axearptiop does not wish to provided by sec_501 a for organization described in section s o l c agpliera only to clubs which we organized and operated excluaively for pl easure recreation and other nonprofitable purposes but doas not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general t h i s exenwtion extends to social and recreation clubs ich are supported s o l e l y by membership fees dues and assessments however a club othemise entitled to exemption will not be disqualified because it raises revenue from members through the use of club f a c i l i t i e s or in connection with club activities a alub which engages in business such as making its social and recreational f a c i l i t i e s available to the general_public or by s e l l i n g real_estate timber or other products is not organized and operated exclusively for gleasure recreation and other nonprofitable gurposes and is not exempt wader sec_501 solicitation by advertisement or othexwise for public patronage of its facilities is g r i m facie evideace that the c l u b i a engaging in business and i s not being operated exclusively for pleasure recreation or social purposes taxpa' w'b emj pxwt your organization has agreed that you have not m e t the requirement and are not operating in a nonprof itable puxpose your organi zation has made its intention to formally revoke its status and change to a for-profit e n t i t y f i l i n g taxable returns forme corgorate u s incme t a x returns ex-t plan of diseolution is included aa an attachment your regreeentacive is in the process of forming maw organizing instruments under the name of where i t is expected that legal documents for boar corporarions would be f i l e d fn the office of the secretary of s t a t e an september o n a s rc au t m w - u w d n w n u a e_p o d d u page -- -886a i na- nf tamaver ' w d b - - k s n r h i o r expj na n of items schedj1 no or xhibir y d c l i o d e d bpryicil'b pqbitiohr your organization no longer cnralifies as a c social_club for the - pexiod ending your receipts for public - - areen fees included dollar_figure thus no more than of o s s receipts from nonmember use of club facilities and or b services were acceptable total gross_receipts for nonmembers exceeded the limitation an organization may maintain its exemption under sec_501 i f an organization receive sec_35 of its gross receipt6 form investments investment_income was minimal thue there was no problem in meeting the requirement thus from- were dollar_figure if a club exceed6 the test then it can maintain i t s exempt status vnly i f it can shaw through facts and circmstancee that substantially all' of its activities are for pleasure recreation and other n g r o f i t a b l e purposes vnirr organization is unable to show that substantially_all of s activities are for 'pleasure recreation and other nonprofitable purposes ' in addition the organization wishes to discontinue recordkeeping requirements for nonmember and inembership income -- _ - retroactively for the period beginning - farm sec_6018 conseat to adverse action are enclosed for an - ogreemat to the revocation action beginning january ' please have a currant officer or your power-of-attorney sign return both of the anclosed copies of form sec_6018 by segtember s exemption' should be revoked ' ' regarding further disposition of your assets incorgoration article iv etatee 'that such certificates shall be nohassignable and nontransferable but shall be redeemable by this corporation under such conditione and terms as prescribed i n the bylaw i articles of in the event of dissolution of a c social_club assets are dispersed among its members including the amounts paid for their shares of stock liquidating distributions to club members after eale of club asseta are consistent with -tion not constitute inuremant rer rul zssb-1 c b tax consequences of a distribution by an exempt social_club of cash or propesty to its members are unrelated to the tax consequences upon the menibers consequently such a distribution may not affect a club'e internal_revenue_code c exemgt status yet createm taxable_income to its onembers under code sec_301 under sec_501 and do in addition a club's exemption under sec_501 is not adversely affected i f i t redeems stock held by a member and the amount_paid although in excess of the original cosr to the member reflects the value of the underlying assets of the club wl 1968_3_cb_210 furthermore the ecatute prohibits exemption if any part of the organization8e net_earnings inuree to the benefit of any privacs shareholder the term 'shareholdern includes a mssnber of an organization as w a illue rated in 111_f2d_6 2d cir inw lant iacaudos t b f0lloringl w a r t distributionr much am dividendla and bonuses unreasonable salaries ro officers excessive purchase_price or rent of facilities under circumstance8 other than arme' length transactions income from nonmember sources used to reduce cost of providing aervicee to members higher disproportionate payments for services and use of facilities by nonvoting member than voting mehbers diffezence in dues or fees does not result in inurement if there is a reasonable basis for the difference such as where the classes of members have different rights to use of club facilities or club asseta ' the service has determined chat your organizatior - longer qualifies ae a c beginning january current dace delinquent u s corporate tax recurrrs perms have been solicited for the following periods rough your orgmizatioa is opea to both members and nonmembars the host-guest relationship is further defined in revproc_71_17 1971_1_cb_683 which nonmembers who use a club's facilities will be assumed to be guests of the members ' d t d r b c t r r o v u y - hemd r m a sc pap -- ko omf-886a n- of taxpayer 0cpvrmcnrd1 - 1d-6 ir exphtion of items ' schcdul no or rbibir y c p p n d e d since a social_club may derive up to of its gross_receipts from nonmember use of club facilities andfor services without jeopardizing its exempt status it is important to distinguish nonmember use from member use of the facilities and services an issue arises is whether an individual or a group is a tsue guest of a member this is important because income from bona-fide guests is treated as member income records need to be maintained to eub8tanciace various scenirios if a group consist8 of eight or less people and one person in the g r o w is a member then the nonrnembere are guests provided the member or membersf emgloyer gays or if of a group conslats of nonmembers then assume the nonmembers in the groug are guests provided the member or member's mployer pays nonmember use does not fall within either of thdollar_figurel parametera the club must maintain books_and_records of each use and amount of income even if the member pays caa2liiliiou t the exenwt 5ql c etatus of the should be revoked since you are not operated primarily fog the benefit of your members and wish to discontinue recording requirements pertaining to membership and nonmembership income pleaee file delinquent forms for t h e r e i r n a to this offica s - a ' mall publication and pub are included regarding your appeal rights m addition more detailed procedures are available in revproc_99_28 that covers procedures f a r early_referral of exempt_organization issues to appeals under internal_revenue_code sec_7123
